

117 HCON 2 IH: Expressing the sense of Congress that a commemorative postage stamp should be issued in honor of George Thomas “Mickey” Leland.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 2IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONExpressing the sense of Congress that a commemorative postage stamp should be issued in honor of George Thomas Mickey Leland.Whereas George Thomas Leland (affectionately known as Mickey), in the course of his 6 terms as a member of the House of Representatives from the State of Texas, emerged as a national spokesman regarding the problem of hunger in the United States and throughout the world;Whereas Mickey Leland was instrumental in establishing the Select Committee on Hunger and served as chairman of that committee until the time of his death;Whereas in the capacity of chairman of the Select Committee on Hunger, Mickey Leland helped generate public awareness of the complex issues relating to the alleviation of hunger and demonstrated strong personal moral leadership;Whereas it was his leadership that guided the Hunger Prevention Act of 1988, which required the Secretary of Agriculture not only to distribute surplus food, but also to purchase additional food for future distributions to needy households;Whereas Mickey Leland brought together entertainment personalities, religious leaders, and private volunteer agencies to generate public support for the African Famine Relief and Recovery Act of 1985, which provided $800,000,000 in food and humanitarian relief supplies;Whereas the various initiatives brought forth by Mickey Leland to eradicate world hunger undoubtedly saved thousands of lives;Whereas 2007 marks the 18th anniversary of Mickey Leland’s death;Whereas Mickey Leland died as he lived: on a mission to make a positive difference in this world; andWhereas commemorative postage stamps have been commissioned to honor other great leaders in American history: Now, therefore, be itThat it is the sense of Congress that—(1)a commemorative postage stamp should be issued in honor of George Thomas Mickey Leland; and(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.